468 F.2d 623
Edward JOHNSON, Petitioner-Appellant,v.Leroy STYNCHCOMBE, Sheriff of Fulton County, Respondent-Appellee.
No. 71-3241 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 24, 1972.

Glenn Zell, Atlanta, Ga.  (Court-appointed), for petitioner-appellant.
Lewis R. Slaton, Dist. Atty., Carter Goode, Joel M. Feldman, Atlanta, Ga., for respondent-appellee.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
Johnson was convicted of murder and sentenced to death by a Georgia state court.  The District Court denied his petition for habeas corpus relief.  We reverse and remand for further proceedings consistent with the Supreme Court decision in Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972).

Reversed and remanded


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I